This appeal is from a reversal, by the Common Pleas Court, of a decision of the Unemployment Compensation Board of Review.
Under Section 4141.28 (N), Revised Code, such a reversal can be based only on a finding by the Common Pleas Court that the decision of the board of review is "unlawful, unreasonable, or against the manifest weight of the evidence."
The facts here are unquestioned. Charles A. Livingston 
Sons, Inc., with its associated stores, found that it was suffering inventory shortages to an extent that the company's profit was being wiped out. Thefts by employees were suspected, and, after numerous efforts were made to reduce the shortages, Livingston finally insisted that all employees take a carefully regulated lie-detector test. Forty-four employees refused and as a result either quit or were fired. *Page 438 
These employees thereupon applied for unemployment compensation. The board of review allowed the compensation.
The board found, in effect, that requiring the employees to take lie-detector tests and the refusal of some employees to do so and their subsequent separation by forced resignation or firing, were not firings for good cause under the Unemployment Compensation Act. It will be noted that no question of the company's right to fire, with or without any cause whatsoever, is involved here.
So far as the record shows, the company had a perfect right to fire any employee, without any cause. The sole question is whether such cause for firing existed, as defined by the Unemployment Compensation Act, as would bar an employee from such compensation.
The real question before the Court of Common Pleas was whether the board of review's decision was "unreasonable" — not whether the Common Pleas Court thought the requirement of a lie-detector test was unreasonable.
The board of review gave full consideration to the results of such a test, i. e., possible further investigation and possible criminal charges triggered by the test; almost certain firing, if the test indicated possible or probable guilt; consequent effect on reputation of the employee, etc.
And the board decided there was not just cause for firing an employee who refused to take his chances on a machine which had not been proved accurate enough for court use and from which the courts universally protect the worst and most hardened criminal.
Is that decision of the board of review "unlawful, unreasonable or against the manifest weight of the evidence"?
Our statutes on appeals from such decisions are so designed and worded as to leave undisturbed the board's decisions on close questions. Where the board might reasonably decide either way, the courts have no authority to upset the board's decision.
There was, in our opinion, just such a close question of fact as to just cause of the firings.
Therefore, in view of all the circumstances, we hold that that decision is not "unlawful, unreasonable or against the manifest weight of the evidence." The judgment of the Court *Page 439 
of Common Pleas must, therefore, be reversed, and the decision of the board of review reinstated.
Judgment reversed.
GRIFFITH, J., concurs.